           Case 2:20-cv-00538-GMN-VCF Document 27 Filed 09/14/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      ERIC KOHLI,
4
                           Plaintiff,
5                                                2:20-cv-00538-GMN-VCF
      vs.                                        ORDER
6     AJAYG.DAYAL,QUANTIFIEDINVESTMENTGROUPLLC,
      QUANTIFIED CAPITALGROUP, LLC,
7
      PACIFICBAYLENDINGGROUP, MISS ELEGANT EXPO,
8                           Defendants.
9           Before the Court is Plaintiff’s Motion to Compel Discovery (ECF No. 26).
10          To date, no opposition has been filed to the motion. Under LR 7-2(d), the failure of an opposing
11   party to file points and authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or
12   a motion for attorney’s fees, constitutes a consent to the granting of the motion. Here, it would seem as
13   though defendants have consented to the granting of the motion to compel.
14          Accordingly,
15          IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel Discovery (ECF No. 26) is
16   GRANTED.
17          IT IS FURTHER ORDERED that on or before September 29, 2020, Defendants must
18          1. comply with the provisions of Rule 26 and produce proper disclosures,
19          2. fully respond to Plaintiff’s First Request to the Production discussed above,
20          3. fully respond to Plaintiff’s First Set of Interrogatories discussed above, and,
21          4. fully respond to Plaintiff’s First Set of Requests to Admit discussed above.
22          DATED this 14th day of September, 2020.
23                                                                _________________________
                                                                  CAM FERENBACH
24                                                                UNITED STATES MAGISTRATE JUDGE

25
